[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                  FILED
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                   No. 05-16701
                                                                   June 7, 2006
                               Non-Argument Calendar           THOMAS K. KAHN
                             ________________________              CLERK

                      D. C. Docket No. 04-03172-CV-CAM-1

CALVIN JONES,

                                                               Plaintiff-Appellant,

                                      versus

CLAYTON COUNTY,
a Political Subdivision of
the State of Georgia,

                                                              Defendant-Appellee.

                             ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                   (June 7, 2006)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Calvin Jones appeals the district court’s order granting Clayton County’s

motion for summary judgment on Jones’s discrimination (race) claims filed
pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a).1 The

district court entered summary judgment after finding: (1) that Jones lacked

standing because he failed to disclose this potential cause of action as a potential

asset in his voluntary petition for Chapter 7 bankruptcy, which he filed

approximately nine months before filing this suit, and (2) that Jones failed to

exhaust his administrative remedies under Title VII in a timely manner.2 After

careful review, we affirm the entry of summary judgment, but remand the case to

the district court for a determination of the amount of Clayton County’s reasonable

appellate attorneys’ fees.




        1
            We lack jurisdiction to review the district court’s entry of sanctions against Jones’s
counsel, based on the court’s finding that counsel acted in bad faith and knowingly pursued a
frivolous, time-barred claim. It is well-settled that we must consider questions concerning our
jurisdiction, even where neither party raises jurisdiction as an issue. Holloman v. Mail-Well Corp.,
443 F.3d 832, 844 (11th Cir. 2006). This Court is without jurisdiction to consider the propriety of
a district court’s imposition of sanctions against a party’s attorney, where the attorney has not filed
a timely document clearly indicating his intent to appeal the sanctions. Id. As in Holloman, Jones’s
attorney failed to file a separate notice of appeal, indicating his intent to appeal the district court’s
imposition of sanctions against him, and likewise did not list himself as a party on appeal in his
client’s notice. Moreover, Jones’s brief in this action was filed on January 11, 2006, which was over
two months after the final judgment was entered and well after the deadline for filing a notice of
appeal had expired. See Fed. R. App. P. 4(a)(1)(A). Accordingly, we DISMISS the appeal as to the
entry of sanctions.

        2
            Jones was terminated in May 2003, but did not file a claim with the EEOC until July
 2004, which was well after expiration of the 180-day limitation period enumerated in Title VII. See
42 U.S.C. § 2005e-5(e)(1); 42 U.S.C. § 12117(a). And he made no argument in favor of equitable
tolling of the limitation period. Cf. Forehand v. Fla. State Hosp. at Chatahoochee, 89 F.3d 1562,
1570 n.17 (11th Cir. 1996) (holding that the timely filing of an EEOC charge is “subject to waiver,
estoppel and equitable tolling”).

                                                   2
      Regardless of whether a bankruptcy debtor discloses its existence, a pre-

petition cause of action is the property of the Chapter 7 bankruptcy estate. Parker

v. Wendy’s International, Inc., 365 F.3d 1268, 1272 (11th Cir. 2004). “Thus, a

trustee, as the representative of the bankruptcy estate, is the proper party in interest,

and is the only party with standing to prosecute causes of action belonging to the

estate.” Id.

      Jones had put forth no arguments, either in the district court or on appeal,

addressing his lack of standing to bring this action, which was the district court’s

primary reasoning for entering summary judgment.            Instead, on appeal, Jones

argues that he presented sufficient evidence of a pattern of racially motivated

employment practices and disparate treatment based on race, sufficient to avoid

entry of summary judgment on his Title VII claims. We refuse to reach the merits

of Jones’s underlying suit because our caselaw make clear that Jones’s failure to

list this cause of action as a potential asset on his bankruptcy petition means that he

lacks standing to bring this claim.        See id. at 1271-72.        Jones’s potential

discrimination claim became an asset of the bankruptcy estate when he filed his

bankruptcy petition and the claim remains an asset of the bankruptcy estate. Id.

Because there is no evidence that the trustee, who is the real party in interest in this




                                           3
discrimination suit, ever abandoned this claim, Jones lacks standing to bring the

claim. Id. at 1272. We affirm the entry of summary judgment on this basis.

      Finally, Clayton County has moved this court to award sanctions, in the

form of appellate attorneys’ fees and double costs, pursuant to Rule 38 of the

Federal Rules of Appellate Procedure. Rule 38 provides the following:

      If a court of appeals determines that an appeal is frivolous, it may,
      after a separately filed motion or notice from the court and reasonable
      opportunity to respond, award just damages and single or double costs
      to the appellee.

Fed. R. App. P. 38. Clayton County highlights that Jones has not so much as

mentioned the issue of standing in his appellate brief. His lack of standing was the

first reason noted by the district court for entering summary judgment and, alone,

provides a sufficient basis for us to affirm. Clayton County urges that the filing of

this appeal has resulted in a waste of resources to the County and its taxpayers and

the resources of this Court. We agree. Accordingly, we grant the motion, in part,

awarding the County appellate attorneys’ fees and single costs, and remand to the

district court for a determination of reasonable fees.    See Williams v. City of

Fairburn, Ga., 702 F.3d 973, 974 (11th Cir. 1983) (awarding appellate attorneys’

fees and costs and remanding to district court for determination of amount).

      DISMISSED IN PART AND AFFIRMED IN PART; REMANDED

WITH INSTRUCTIONS.

                                         4